Citation Nr: 9915223	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tendinitis, and 
impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1982.  He was discharged Under Honorable Conditions.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This claim first came before the Board in October 1998.  It 
was remanded for an orthopedic examination and a professional 
opinion regarding the claims for bilateral shoulder 
tendinitis.  Service connection for tendinitis of the right 
shoulder was granted via a rating decision of February 1999.  
All requested development regarding the claim for tendinitis 
of the left shoulder has been completed.

The Board notes that the veteran's representative has 
disagreed with the disability rating assigned for the right 
shoulder disability.  The representative has also raised the 
issue of individual unemployability.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of tendinitis of 
the left shoulder, or of any acute or chronic disorder of the 
left shoulder.

3.  The report of the veteran's discharge physical 
examination is not of record.

4.  The report of a VA examination, conducted in January 
1999, shows an opinion that the veteran's left shoulder 
tendinitis and impingement syndrome is attributable to his 
service in the Air Force.


CONCLUSION OF LAW

Tendinitis and impingement syndrome of the left shoulder is 
etiologically related to the veteran's active air service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

A review of the veteran's service medical records is 
completely negative for any complaints of, treatment for, or 
diagnosis of a left shoulder disorder.  His separation 
examination is not of record, however, treatment records 
continue up to one week prior to his discharge.

The veteran first claimed service connection for a left 
shoulder disorder in April 1996.  At that time he reported 
that he had received treatment at the Mobile, Alabama VAMC in 
1982-83, but that he had received no treatment since that 
time, other than self treatment with pain killers.  A request 
was made to VAMC Mobile for these records.  A reply was 
received in November 1996 which stated that no records 
regarding the veteran were located.

The report of a VA examination, conducted in May 1996, shows 
well developed shoulder muscles.  He was able to hyperabduct 
his right shoulder to 150 degrees and the left to 135.  X-ray 
examination showed no evidence of fracture or dislocation and 
soft tissues were unremarkable.  No diagnosis of a shoulder 
disorder was entered.

VA outpatient treatment records, dated in March 1997, show 
the veteran reporting constant pain which radiates from his 
left wrist to his shoulder.  He reported bilateral pain, 
worse on the left side.  He stated he worked for a cable 
company and had difficulty working over his head.  
Examination showed decreased muscle strength in grip, 
proximal and distal muscles, and flexion and extension of the 
left arm.  There was decreased left shoulder strength.

Records dated in April 1997 report a normal EMG.  Examination 
showed full strength, normal sensation, and reflexes with 
marked limitation of motion to passive manipulation at 
shoulder.  There was no evidence of neurologic dysfunction.

The Board notes the veteran's testimony at his personal 
hearing, conducted in July 1998, he stated that his pain was 
worse in the right shoulder than the left.  He reported that 
he experiences pain when moving his left arm above the 
shoulder level.  He stated that his left shoulder disability 
was caused by overuse due to his right shoulder disorder.

The report of a VA examination, conducted in December 1998, 
shows the veteran complaining of bilateral shoulder pain, 
worse on the left, for the prior 17 years.  Examination 
showed forward flexion of 120 degrees with pain complaints, 
passively it went to 135 degrees; abduction was to 90 degrees 
with pain, passively he could go to 135 degrees; external and 
internal rotation were 90 degrees with pain.  X-ray 
examination of the left shoulder was normal.  A diagnosis of 
probable shoulder impingement was entered, as he complained 
of pain during shoulder impingement examinations.  The 
examiner suggested a follow-up MRI.

The report of a VA examination, conducted in January 1999, 
shows the veteran giving a history of left shoulder pain 
while working as an aircraft mechanic.  He did not remember 
any specific injury to the left shoulder.  He reported that 
his job in the Air Force involved working on aircraft, 
frequently with his arms above his head.

His current complaints included pain in both shoulders with 
the left worse than the right, exacerbated by any activity 
with his arms over his head.  He reported difficulty sleeping 
secondary to pain, and stated that he uses a TENS unit on his 
left shoulder. 

Physical examination showed his range of motion, in the left 
shoulder, to be 60 degrees of forward flexion, 80 degrees of 
abduction, 70 degrees of internal rotation, and 70 degrees of 
external rotation.  His left shoulder motion was painful at 
60 degrees of forward flexion and between 70-80 degrees of 
abduction.  He had pain throughout the internal and external 
rotation range.  He had positive impingement signs which 
consisted of pain under the acromion with internal rotation 
of the shoulders abducted.

The diagnosis rendered was bilateral rotator cuff tendinitis 
and impingement syndrome, left worse than right.  The 
examiner stated an opinion that the veteran developed rotator 
cuff tendinitis and bursitis of the shoulders as a result of 
his occupation in the Air Force, which he stated consisted of 
prolonged activity and work with his arms above his head.  He 
stated that the condition has gradually progressed.  He also 
stated that there was no direct connection between the 
shoulder and wrist problem at the present time.  The left 
shoulder disorder is not attributable to referred pain from 
his service connected left wrist.  The examiner attributed 
the veteran's right shoulder disability to this same reason, 
however, he noted that it was exacerbated by the recorded 
inservice injury caused by the toolbox.

In the October 1998 remand, the Board requested an opinion 
regarding the etiology of the bilateral shoulder disorders.  
The opinion expressed in January 1999 VA examination report 
has noted that the veteran currently has tendonitis and 
impingement syndrome of the left shoulder and that this is 
attributable to his inservice occupation as an aircraft 
repairman.  The Board concludes that this professional 
medical opinion has attributed the veteran's current left 
shoulder disability to his period of active service.  A grant 
of service connection is in order.


ORDER

Entitlement to service connection for tendonitis and 
impingement syndrome of the left shoulder is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

